         Case 19-31982              Doc 62   Filed 12/11/20      Entered 12/11/20 12:21:52                Page 1 of 1
Connecticut Local Form Order B315                                                                                     Revised 05/2019



                                United States Bankruptcy Court
                                         District of Connecticut

In re:
          Kathleen A. Sapata                                                                    Case Number: 19-31982
          Antonio J. Sapata, Jr.                                                               Chapter:        13
          Debtor*


                                    ORDER CONFIRMING THIRD AMENDED CHAPTER 13 PLAN
       The above-named Debtor filed a Third Amended Chapter 13 Plan, on November 18, 2020 (ECF No. 53). The Third
Amended Plan or a previously filed plan was transmitted to the creditors pursuant to Federal Rule of Bankruptcy Procedure 3015(d).
The Court finds that the Third Amended Plan meets the requirements of 11 U.S.C. § 1325. Accordingly, it is hereby
          ORDERED: The Debtor's Third Amended Plan is CONFIRMED with the following provisions:
        Payments shall be made to the Chapter 13 Standing Trustee (the "Trustee"), in the amount of $315.00 monthly beginning on
January 10, 2021, for a period of 6 months, then in the amount of $670.00 monthly beginning on July 10, 2021 for a period of 54
months until a 0% dividend is paid to creditors holding allowed unsecured claims; and it is further
       ORDERED: The Debtor is to obtain bank or certified checks or money orders drawn in the name of the Trustee and mail
payments to the Trustee at the address below on or before each due date until further order of this Court.
Mail Checks Payable to the Trustee to this Address
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610
        ORDERED: The Debtor's attorney is awarded attorney's fees in the amount of $3,290.00 and expenses in the amount of
$310.00, of which $1,500.00, has been paid, leaving $2,100.00 due and payable through the Debtor's confirmed Third Amended
Plan.


Dated: December 11, 2020                                                                         BY THE COURT




United States Bankruptcy Court
District of Connecticut
157 Church Street, 18th Floor
New Haven, CT 06510
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
